UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pacific Gold Corporation (Exact Name of registrant in its charter) Wyoming To be applied (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 109 W. 17th Street., Cheyenne, WY 82001; Tel: (Address and telephone number of principal executive offices) Russell Heaton, CEO, 109 W. 17th Street, Cheyenne, WY 82001; Tel: (Name, address and telephone number of agent for service) With Copies to: Russell Heaton, 2196 East Little Cloud Circle Sandy UT 84093 Approximate date of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered are being offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following boxx. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. ¨ Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accredited filer or a smaller reporting company. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(A), MAY DETERMINE. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx CALCULATION OF REGISTRATION FEE Tile of each class of securities to be registered Share amount to be registered Proposed maximum offering price per share (1) Proposed maximum aggregate offering price Amount of registration fee (2) Common Stock This is an initial offering of securities by the registrant and no current trading market exists for our common stock. The Offering price of the common stock offered hereunder has been arbitrarily determined by the Company and bears no relationship to any objective criterion of value. The price does not bear any relationship to the assets, book value, historical earnings or net worth of the Company. In determining the Offering Price, the Company considered such factors as the prospects, if any, of similar companies, the previous experience of management, the Company's anticipated results of operations, the present financial resources of the Company, and the likelihood of acceptance of this Offering. Estimated solely for purposes of calculating the registration fee pursuant to Rule 457. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities, and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED SEPTEMBER 13, 2011 PRELIMINARY PROSPECTUS PACIFIC GOLD CORPORATION Shares of Common Stock 2,400,000 Minimum - 4,000,000 Maximum $0.25 per share Pacific Gold Corporation (“Pacific Gold” or the "Company") is offering, on a “best-efforts” basis a minimum of 2,400,000 (the “Minimum Offering”) and a maximum of 4,000,000 (the “Maximum Offering”) shares of its common stock, $0.001 par value, at a purchase price of $0.25 per share (“Shares”). This is the initial offering of our Common Stock and no public market currently exists for the securities being offered in this prospectus. We are currently in the development stage and have nominal operations and minimal assets, which makes us a “shell company” as defined in Rule 12b-2 of the Exchange Act, as amended. Because we are considered a shell company, the securities sold in this offering can only be resold through (i) registration under the Securities Act of 1933, as amended (“Securities Act”), (ii) Section 4(1) under the Securities Act, if available, for non-affiliates, or (iii) by meeting the conditions of Rule 144(i) under the Securities Act which requires a minimal holding period of 12 months following Pacific Gold being no longer classified a shell company. The proceeds from the sale of the Shares in this offering will be payable to Pacific Gold Corporation Trust Account f/b/o Pacific Gold Corporation. All subscription funds will be held in escrow in a non-interest bearing Trust Account at Jody Walker trust account pending the achievement of the Minimum Offering and no funds shall be released to Pacific Gold Corporation until such a time as the Minimum Offering is achieved. If the Minimum Offering is not achieved within 18 months of the effective date of this document, all subscription funds will be returned to investors promptly without interest or deduction of fees. The Company shall have the right, in its sole discretion, to extend the initial offering period an additional 18 months. See the section entitled "Plan of Distribution” herein. Neither the Company nor any subscriber shall receive interest no matter how long subscriber funds might be held. We are offering the Shares on self-underwritten, best-efforts basis directly through our director, Russell Heaton. The Shares will be offered at a fixed price of $0.25 per share for a period not to exceed 18 months from the date of this prospectus, or any extension thereof. A market for our Common Stock may never develop. Initially, the Shares will be sold on our behalf by our director, Russell Heaton. Our director will not receive any commissions or other compensation from the offering for selling the Shares on our behalf. The intended methods of communication include telephone and personal contact.As of this date, we have not entered into any agreements or arrangements for the sale of the shares with any broker/dealer or sales agent. However, if we were to enter into such arrangements, we will file a post effective amendment to disclose those arrangements. For more information, see the prospectus sections titled “Plan of Distribution” and “Use of Proceeds”. The offering may terminate on the earlier of: (i) the date when the sale of all 4,000,000 Shares is completed, (ii) anytime after the Minimum Offering of 2,400,000 shares of common stock is achieved, in the Company’s discretion, or (ii) 180 days from the effective date of this document, or any extension thereto. THESE SECURITIES ARE SPECULATIVE AND INVOLVE A HIGH DEGREE OF RISK AND SHOULD BE CONSIDERED ONLY BY PERSONS WHO CAN AFFORD THE LOSS OF THEIR ENTIRE INVESTMENT. PLEASE REFER TO “RISK FACTORS” BEGINNING ON PAGE THREE. THE SECURITIES AND EXCHANGE COMMISSION AND STATE SECURITIES REGULATORS HAVE NOT APPROVED OR DISAPPROVED OF THESE SECURITIES, OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Subject to completion, dated September 13, 2011 2 TABLE OF CONTENTS Page Summary 4 Summary Financial Information 4 Risk Factors 5 Forward-Looking Statements 9 Use of Proceeds 9 Determination of Offering Price 9 Dilution 10 Selling Shareholders 10 Plan of Distribution 10 Description of Securities 13 Interest of Named Experts and Counsel 14 Management Discussion, Analysis of Financial Condition, Results of Operations 14 Description of Business 16 Legal Proceedings 18 Market for Common Equity and Related Stockholder Matters 18 Changes in and Disagreements with Accountants 19 Available Information 19 Directors, Executive Officers, Promoters and Control Persons 20 Executive Compensation 20 Security Ownership of Certain Beneficial Owners and Management 20 Certain Relationships and Related Transactions 21 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 22 Financial Statements 32 3 SUMMARY This summary does not contain all of the information you should consider before buying shares of our common stock. You should read the entire prospectus carefully, especially the "Risk Factors" section and our consolidated financial statements and the related notes appearing at the end of this prospectus, before deciding to invest in shares of our common stock. PROSPECTIVE INVESTORS ARE URGED TO READ THIS PROSPECTUS IN ITS ENTIRETY. We were incorporated on July 16, 2009, under the laws of the state of Wyoming. Our principal offices are located at 109 W. 17th Street, Cheyenne, WY 82001. THE OFFERING Securities Being Offered A minimum of 2,400,000 and up to 4,000,000 shares of common stock, $0.001 par value. Offering Price $0.25 per share. Terms of the Offering We will determine when and how we will sell the common stock offered in this prospectus. Termination of the Offering The offering may terminate on the earlier of: (i) the date when the sale of all 4,000,000 Shares is completed, (ii) anytime after the Minimum Offering of 2,400,000 shares of common stock is achieved, in the Company’s discretion, or (ii) 180 days from the effective date of this document, or any extension thereto. Use of Proceeds We will use the net proceeds from this offering for general corporate purposes, including working capital and capital expenditures, and potentially for buying gold and silver properties and manufacturing facilities, distribution channels and mining operations. SUMMARY OF OUR BUSINES We are a start-up, exploration stage corporation engaged in the search for gold and silver. We intend to explore and acquire viable gold and silver claims and set up a mining operation specifically in the Caribou Gold District of Northern British Columbia, Canada. Other than $12,454 in cash, we have no assets and no property. SUMMARY FINANCIAL INFORMATION The tables below summarize the audited financial statements of Pacific Gold Corporation for the period July 16, 2009 (inception) to July 29, 2011: BALANCE SHEET As of July 29, 2011 (Audited) Total Assets $ Total Liabilities $
